DETAILED ACTION
Claims 1 and 7 are pending, claims 2-6 have been cancelled. 
This action is in response to the amendment filed 6/29/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
 
Response to Arguments
 	Applicant’s arguments, see pages filed 6/29/2022, with respect to the rejection(s) of claim(s) 1 and 7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishimoto et al. and Dalton.  Nishimoto et al. (Fig. 5B) and Dalton (Fig. 2) are considered as having the structural features of the flank of the head and the face of the seat that carries the sealing lip are conical and the flank of the head and the face of the seat are parallel.

    PNG
    media_image1.png
    444
    462
    media_image1.png
    Greyscale

Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: “VALE OF A HYDRAULIC CIRCUIT WITH CONSTANT PRESSURE DROP” should be - -VALVE OF A HYDRAULIC CIRCUIT WITH CONSTANT PRESSURE DROP- -.


Claim Objections
Applicant’s amendment overcome the prior objections.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 3651827) in view of Nishimoto et al. (US 5056556).
	Regarding claim 1, Hammer discloses a pressure valve (15) comprising a body (20,21) including at least one discharge opening (23) and at least one intake opening (41) provided with a seat (37), a fluid being able to pass from upstream to downstream from the intake opening to at least one discharge opening, 
 	a slide valve (42,43,46) sliding in a housing (20) of this said body opposite the seat, this said slide valve including a cylindrical skirt (43) closed by a head (46) to delimit with this said housing a chamber (28), 
 	a biasing element (54) tending to bring a flank (the upper surface of 47 above 38) of the head closer to a face (40) of the seat, a sealing lip (38) by which the flank of the head and the face of the seat are maintained at a distance when the head is bearing on the seat under the action of the biasing element, the head including at least one hole (49) passing through the flank of the head to communicate the chamber with at least the at least one discharge opening (see Fig. 5,the holes communicate with 23, also 31 communicates additionally the volume into 23, when 52 is off the inner seat 53), the at least one hole (49) opening into an annular space (48) communicating with the at least one discharge opening (23), being located opposite the face of the seat and downstream of the sealing lip relative to the intake opening, this said annular space (48) delimiting with the sealing lip (38) a widening forming a diverging portion for the fluid passing through the pressure valve in order to reduce the pressure in the chamber by the Venturi effect when the slide valve is open (see Fig. 4,5, note how the area within lower bore 40 is widened and then at lip 38 is narrowed and the above this the upper bore 40 becomes wider, this is seen as creating the Venturi effect),
	wherein the flank of the head is conical (at 47), although is silent to having that 
the flank of the head and the face of the seat that carries the sealing lip are conical and the flank of the head and the face of the seat are parallel.
 	
Nishimoto et al. teach mating valve seating areas (see Fig. 5B) having sealing surfaces that are conical at 22 and the angled section of 3 below oil groove (30) which faces 22 that are shown as being parallel, and carries a sealing lip (22). Nishimoto also teaches an alternative sealing arrangement having an angled surface 24 mating with 22, see Fig. 5D, similar to the configuration of Hammer. These arrangements in Nishimoto et al. being designed to reduce sound or noise from their contact (col. 6, lns. 1-3).

    PNG
    media_image2.png
    195
    328
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a sealing configuration as taught by Nishimoto et al. in Figure 5B, for the sealing area of Hammer, to have the flank of the head and the face of the seat that carries the sealing lip are conical and the flank of the head and the face of the seat are parallel, in order to provide reduced sound or noise from their contact (Nishimoto, col. 6, lns. 1-3) and to provide a groove for oil. It has been found that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Here Nishimoto discloses equivalent sealing areas.

	
 	Regarding claim 7, Hammer disclose that the housing has a shape of a cylindrical blind hole (as it is round) having an internal diameter (the inner bore of 20 surrounding 42) corresponding to an external diameter (the outer diameter of 43) of the cylindrical skirt (as shown in Fig.4).  
 	

Should the above rejections not be found persuasive, the below rejections are given.
 
 Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 3651827) in view of Dalton (US 2008020604).
	Regarding claim 1, Hammer discloses a pressure valve (15) comprising a body (20,21) including at least one discharge opening (23) and at least one intake opening (41) provided with a seat (37), a fluid being able to pass from upstream to downstream from the intake opening to at least one discharge opening, 
 	a slide valve (42,43,46) sliding in a housing (20) of this said body opposite the seat, this said slide valve including a cylindrical skirt (43) closed by a head (46) to delimit with this said housing a chamber (28), 
 	a biasing element (54) tending to bring a flank (the upper surface of 47 above 38) of the head closer to a face (40) of the seat, a sealing lip (38) by which the flank of the head and the face of the seat are maintained at a distance when the head is bearing on the seat under the action of the biasing element, the head including at least one hole (49) passing through the flank of the head to communicate the chamber with at least the at least one discharge opening (see Fig. 5,the holes communicate with 23, also 31 communicates additionally the volume into 23, when 52 is off the inner seat 53), the at least one hole (49) opening into an annular space (48) communicating with the at least one discharge opening (23), being located opposite the face of the seat and downstream of the sealing lip relative to the intake opening, this said annular space (48) delimiting with the sealing lip (38) a widening forming a diverging portion for the fluid passing through the pressure valve in order to reduce the pressure in the chamber by the Venturi effect when the slide valve is open (see Fig. 4,5, note how the area within lower bore 40 is widened and then at lip 38 is narrowed and the above this the upper bore 40 becomes wider, this is seen as creating the Venturi effect),
	wherein the flank of the head is conical (at 47), although is silent to having that 
the flank of the head and the face of the seat that carries the sealing lip are conical and the flank of the head and the face of the seat are parallel.
 	
Dalton teaches the flank of the head and the face of the seat that carries the sealing lip (170) are conical (164B and 166B are conical, see Fig. 2 amended below) and the flank of the head and the face of the seat are parallel (see Fig. 2, 164B/166B are conical).

    PNG
    media_image3.png
    459
    635
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a sealing configuration as taught by Dalton, for the sealing area of Hammer, to have the flank of the head and the face of the seat that carries the sealing lip are conical and the flank of the head and the face of the seat are parallel, in order to the engagement of angled surfaces which prevents damage to the valve member and the resulting undesirable flow of fluid or gas through the example fluid flow regulator valve (Dalton, para.0013). 

	
 	Regarding claim 7, Hammer disclose that the housing has a shape of a cylindrical blind hole (as it is round) having an internal diameter (the inner bore of 20 surrounding 42) corresponding to an external diameter (the outer diameter of 43) of the cylindrical skirt (as shown in Fig.4).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753